UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 14-4812


                            UNITED STATES OF AMERICA

                                             v.

                                 ROBERT MULGREW,
                                         Appellant


                       (E. D. Pa. Criminal No. 2-13-cr-00039-003)




                          SUR PETITION FOR REHEARING




       Present: SMITH, Chief Judge, McKEE, AMBRO, CHAGARES, JORDAN,
              HARDIMAN, GREENAWAY, JR., SHWARTZ, KRAUSE,
       RESTREPO, BIBAS, PORTER, NYGAARD, and FISHER * Circuit Judges


              The petition for rehearing en banc filed by appellant Robert Mulgrew in the

above-entitled case having been submitted to the judges who participated in the decision

of this Court and to all the other available circuit judges of the circuit in regular active

service, and no judge who concurred in the decision having asked for rehearing, and a



*
 Pursuant to Third Circuit I.O.P. 9.5.3, Judge Richard L. Nygaard’s and Judge D.
Michael Fisher’s votes are limited to panel rehearing.
majority of the circuit judges of the circuit in regular service not having voted for

rehearing, the petition for rehearing en banc is DENIED.

       The petition for rehearing by the panel is GRANTED IN PART, solely as to

Appellant’s claim that he is entitled to a consideration of the sufficiency of the evidence

of perjury based upon an accurate understanding of his argument relating to his response

to a particular question.

                     Q.     Let me make sure as well that if I got your
                            testimony correct [sic]. You’re saying that if
                            other people whether they be political leaders,
                            friends and family, anybody is approaching
                            your personal and asking her specifically to
                            look out for a case, see what she can do in a
                            case, give preferential treatment, however you
                            want to phrase it, that she is not relaying any of
                            that information on to you; is that correct?

                     A.     No, she isn’t.


App. 437-38. After consideration of Appellant’s argument, the panel has agreed to

amend the opinion, which will be filed simultaneously with this order in all of the

consolidated cases. Each of the judgments entered August 21, 2018, shall remain in full

force and effect.


                                             BY THE COURT,

                                             s/ Richard L. Nygaard
                                             Circuit Judge

Dated: January 18, 2019
PDB/CLW/cc: All Counsel of Record